NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS J. QUEEN,                              No.    17-56602

                Petitioner-Appellant,           D.C. No. 2:17-cv-05397-JFW

 v.
                                                MEMORANDUM*
DAVID SHINN, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Federal prisoner Nicholas J. Queen appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We

have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Ivy v. Pontesso,

328 F.3d 1057, 1059 (9th Cir. 2003), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Queen challenges a prison disciplinary proceeding in which he was

sanctioned with the disallowance of good conduct time after he was found to have

committed the prohibited act of attempted assault on another inmate. Queen

maintains that his procedural due process rights were violated during the

proceedings because the prison appointed his staff representative on the day of the

disciplinary hearing and because he did not receive a copy of the Disciplinary

Hearing Officer’s report until after he began his administrative appeal. The record

shows that the disciplinary proceedings complied with the procedural due process

requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974).

      Queen next contends that, because he did not challenge the sufficiency of the

evidence to support the disciplinary decision, the district court improperly applied

Superintendent v. Hill, 472 U.S. 445, 455 (1985), to his habeas petition. The

district court’s reliance on Hill was not error. After determining that the prison’s

disciplinary proceeding complied with Wolff, the district court correctly noted that

due process requires “some evidence” to support the decision to revoke good time

credits, see Hill, 472 U.S. at 455, and concluded that this standard was met in

Queen’s case.

      AFFIRMED.




                                          2                                    17-56602